Citation Nr: 9931652	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to April 30, 1996, for 
assignment of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran filed a notice of disagreement in June 
1997, the RO issued a Statement of the Case in June 1997, and 
the veteran filed a substantive appeal in November 1997.  
This case was previously before the Board and was remanded in 
February 1998.

The Board notes that this case included two additional issues 
when it was certified for appeal.  Those issues were 
entitlement to an increased rating for thigh muscle damage, 
residual of gunshot wound, right thigh, currently rated as 10 
percent disabling, and entitlement to an increased rating for 
tender scars, residual of gunshot wound, right thigh, 
currently rated as 10 percent disabling.  The veteran 
withdrew those increased rating issues from appellate status 
when he appeared at a hearing before the undersigned member 
of the Board sitting at the RO in April 1999.  Thus, the only 
issue remaining on appeal is the issue of entitlement to an 
earlier effective date for assignment of a TDIU.  


FINDINGS OF FACT

1.  Pursuant to a June 1996 rating decision, the veteran's 
combined disability rating was increased to 70 percent, 
effective from April 30, 1996.

2.  In February 1997, the RO received the veteran's formal 
claim for TDIU, and in a March 1997 rating decision, the RO 
granted the veteran TDIU, effective from April 30, 1996.  

3.  Prior to April 30, 1996, it was not factually 
ascertainable that the veteran's service-connected 
disabilities precluded substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 30, 1996, for assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this case was previously 
before the Board and remanded in February 1998, to schedule 
the veteran for a personal hearing before a member of the 
Board, at the local VA office.  That hearing was held in 
August1999.  At that hearing, the veteran submitted 
additional evidence in support of his appeal, along with a 
waiver of preliminary RO consideration of that evidence.  
38 C.F.R. § 20.1304(c).  Thus, the Board will proceed with 
appellate review.  

The record reveals that in February 1997, the veteran 
submitted an Application for Increased Compensation Based on 
Unemployability.  That claim was granted in a March 1997 
rating decision, effective from April 30, 1996.  The veteran 
disagreed with the effective date assigned for the TDIU award 
and initiated this appeal.  Essentially, the veteran contends 
that he should have been granted an earlier effective as he 
maintains that prior to April 30, 1996, he was unable to 
obtain or retain any kind of employment.   

In reviewing claims for assignment of earlier effective dates 
for TDIU awards, the applicable law is the same as that 
governing assignment of earlier effective dates for increased 
rating claims.  In that regard, except as otherwise provided, 
the effective date of a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Additionally, an increased award of disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. 
§ 3.400(o)(2). 

In the present case, a review of the record reveals that the 
veteran filed a formal claim for TDIU in February 1997.  The 
date of receipt of the veteran's TDIU claim is undisputed.  
As the veteran's claim for TDIU was received in February 
1997, the next question is whether it was factually 
ascertainable that he was unemployable prior to that time. 

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when:  1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

As noted earlier, in the March 1997 rating decision that 
granted entitlement to TDIU, the RO assigned an effective 
date of April 30, 1996.  In evaluating whether that is the 
appropriate effective date, the Board will examine the 
evidence to determine whether it is factually ascertainable 
within the year before February 1997 (when his claim was 
received) that the criteria for entitlement to TDIU were met.  
See 38 C.F.R. § 3.400(o)(2).  In that regard, the Board notes 
that as the veteran is currently assigned an effective date 
of April 30, 1996, the only remaining relevant time period is 
the period between February 1996 and April 1996.

The evidence of record during the year prior to the veteran's 
February 1997 claim for TDIU consists of the following:  1) 
VA outpatient treatment records and radiology reports, dated 
from February 1996 to August 1999, which, in relevant part, 
are unremarkable for any significant findings regarding the 
veteran's service-connected disabilities; 2) a February 1996 
VA arteries examination report, which is silent as to the 
veteran's employability; 3) a May 1996 VA PTSD examination, 
in which the veteran complained that he had lost several jobs 
due to his service-connected disabilities; 4) a February 1997 
hearing transcript, in which the veteran testified that he 
was presently a self-employed landscaper, but he had not 
worked for an employer since 1990 when he was fired; and, 5) 
an April 1997 VA hospitalization report, reflecting treatment 
for nonservice-connected diabetes. 

In conjunction with reviewing the foregoing medical evidence, 
the Board has reviewed the veteran's service-connected 
disabilities during the relevant time period, including their 
assigned ratings.  In that regard, the Board notes that 
pursuant to a June 1996 rating decision, the veteran was 
granted service connection for PTSD, rated at 30 percent 
disabling, which raised the veteran's combined disability 
evaluation to 70 percent, effective from April 30, 1996.  
Prior to the June 1996 rating decision, the veteran's 
combined disability evaluation was 60 percent, based on the 
following service-connected disabilities:  chronic venous 
insufficiency, right lower extremity, residual of gunshot 
wound to the right thigh, evaluated as 50 percent disabling; 
tender scars, residual of gunshot wound, right thigh, 
evaluated as 10 percent disabling; and thigh muscle damage, 
residual of gunshot wound to the right thigh, evaluated as 10 
percent disabling. 

In light of the foregoing, the Board notes that prior to 
April 30, 1996, the veteran did not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), for TDIU, and 
thus, could not be considered for a TDIU on this basis prior 
to that time.  Additionally, the Board finds no persuasive 
evidence in the record that he was otherwise unemployable due 
to his service-connected disabilities prior to April 30, 
1996.  See 38 C.F.R. § 4.16(b).  The Board finds that the 
pertinent medical evidence, referenced above, primarily 
consist of VA outpatient treatment reports and examination 
reports, none of which contain findings suggesting 
unemployability due to service-connected disabilities prior 
to April 30, 1996.  In fact, many of the outpatient treatment 
records cited above reflect treatment for nonservice-
connected disabilities which may not serve as a basis for an 
earlier effective date for TDIU.  See 38 C.F.R. § 4.16.  

In sum, the Board does not find a basis to assign an 
effective date prior to April 30, 1996, for an award of TDIU.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In 
reaching this conclusion, the Board has considered the 
veteran's testimony presented in an August 1999 hearing.  At 
that hearing, the veteran testified that over the years, his 
service-connected residuals of a gunshot wound to his leg had 
interfered with his employment, in that his leg would 
frequently cramp up, which prevented him from walking until 
the cramping passed.  He stated that he worked for the Post 
Office from 1977 to about 1982, at which time he was fired.  
He maintained that he "was punished for going to seek 
medical attention."  (T. at 6).  The veteran further since 
the time he was fired, he has been unsuccessful in retaining 
employment.  Additionally, throughout the hearing the veteran 
claimed that since the time he was separated from active 
military service, he was never made aware that he could 
appeal VA determinations until 1990.  He contends that if he 
was aware of the appeals process earlier, he would have 
applied for increased ratings earlier.  

Despite the veteran's foregoing contentions, the Board must 
conclude that there is simply no legal basis to award an 
earlier effective date for TDIU in this case.  As explained 
above, the veteran did not file a claim for TDIU until 
February 1997.  Therefore, the earliest possible date that 
the veteran could be awarded a TDIU rating would be February 
1996, provided that the evidence reflected a factually 
ascertainable basis for entitlement during the year prior to 
receipt of the claim.  Regardless of what the veteran knew or 
did not know about the VA claims process, there is no basis 
for an earlier effective date for his total rating. 


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

